AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Northern District
                                             __________  DistrictofofCalifornia
                                                                      __________


              GRAND ATLAS TOURS, et al.,                       )
                             Plaintiff                         )
                                v.                             )      Case No.     20-cv-03556-BLF
                    GOOGLE LLC, et al.,                        )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Google LLC and Alphabet Inc.                                                                                 .


Date:          06/23/2020                                                             /s/ John E. Schmidtlein
                                                                                         Attorney’s signature


                                                                          John E. Schmidtlein (CA State Bar No. 163520)
                                                                                     Printed name and bar number
                                                                                      Williams & Connolly LLP
                                                                                      725 Twelfth Street, N.W.
                                                                                      Washington, DC 20005

                                                                                               Address

                                                                                       jschmidtlein@wc.com
                                                                                            E-mail address

                                                                                          (202) 434-5000
                                                                                          Telephone number

                                                                                          (202) 434-5029
                                                                                             FAX number
